Order, Supreme Court, New York County, entered January 12, 1976, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. Defendant-appellant moved to dismiss for failure to state a cause of action. The complaint stated facts which, if proven, would spell out a conspiracy between defendant and others to injure plaintiff in his business. Further, he contests jurisdiction over his person. A lawyer admitted in California, he was served while here of his own volition to conduct a deposition. He has presented nothing to indicate that jurisdiction was obtained over him improperly, or in support of the second string to his bow, that he is entitled to dismissal by reason of forum non conveniens. Certainly, nothing has been raised as an issue requiring a hearing. Concur—Stevens, P. J., Murphy, Capozzoli, Markewich and Lynch, JJ.